Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 19, 2021. Claims 1-3,6,11-14,17 and 21-41 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 10/19/2021 clarifying the language of the claims the 112 rejections made against the claims in the office action of 10/5/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-3,6,11-14,17 and 21-41 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The term “substantially the same” has been interpreted in light of the specification to mean that the components and processing paths for the ECG and ICG circuits are to a large extent or a large degree the same as shown within Fig. 3. In view of the art that is relevant to the claimed invention the prior art fails to teach or reasonably suggests, within context of the other claimed elements, an ECG circuit board and a plurality of IC circuit boards that each comprise a corresponding set of components including an input protection circuit, a radio frequency filter circuit, a differential amplification stage, and an analog-to-digital (A/D) converter organized in a corresponding processing path and circuit configuration that is substantially the same, wherein the ECG circuit board further comprises a buffer and the differential signal amplification stage of the ECG circuit board comprises an instrumentation amplifier, a first differential amplifier, and a second differential amplifier, and the method further comprising: outputting, by the instrumentation amplifier, a differential gain of about 20, outputting, by the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 11,21,29,36 and 41 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792